J-S44019-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.N.D., A MINOR,          IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                       Appellee



APPEAL OF: J.D., MOTHER

                                                    No. 199 EDA 2017


          Appeal from the Decree and Order December 1, 2016
          In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0001086-2016, CP-51-DP-0001267-2015


IN THE INTEREST OF: J.M.D., A MINOR,          IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                       Appellee



APPEAL OF: J.D., MOTHER

                                                    No. 200 EDA 2017


          Appeal from the Decree and Order December 1, 2016
          In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0001084-2016, CP-51-DP-0001268-2015


BEFORE: BENDER, P.J.E., SHOGAN and MUSMANNO, JJ.

MEMORANDUM BY SHOGAN, J.:                            Filed August 4, 2017

     J.D. (“Mother”) appeals from the decrees granting the petitions filed by

the Philadelphia Department of Human Services (“DHS” or the “Agency”) to

involuntarily terminate her parental rights to her children, J.N.D., a son,

born in October of 2013, fathered by an unknown individual, and J.M.D., a
J-S44019-17


daughter born in April of 2015, fathered by R.R.M. (collectively, “the

Children”),1 pursuant to the Adoption Act, 23 Pa.C.S. § 2511(a)(1),(2),(5),

(8), and (b).     Mother also appeals the orders granting DHS’s petitions to

change the permanency goals for the Children from reunification to adoption

pursuant to the Juvenile Act, 42 Pa.C.S. § 6351. We affirm.

       In its opinion, the trial court set forth the following factual background

and procedural history of this case as follows:

             On May 11, 2015, the Department of Human Services
       received a Child Protective Services Report (“CPS”) alleging that
       Children were transported to CUA [(“Community Umbrella
       Agency”)] on May 11, 2015 after Mother was observed pushing
       J.M.D. in a stroller while J.N.D. followed approximately twenty
       (20) feet behind Mother. Mother was falling on lawns and having
       trouble staying upright. It was alleged that when police made
       contact with Mother she was swaying side to side, slurring her
       speech, had glassy eyes and was unable to answer questions.
       On May 11, 2015, CUA obtained an Order for Protective Custody
       (“OPC”) for the Children and the Children were placed in foster
       homes. On May 11, 2015, Mother was arrested and charged
       with the following criminal acts: Endangering Welfare of Children
       and subsequently tested positive for marijuana on May 13, 2015
       and May 29, 2015. (Statement of Facts: Petition to Terminate
       Parental Rights).

             On May 29, 2016, during an adjudicatory hearing held on
       May 29, 2015, before the Honorable Jonathan Irvine, the
       Children were adjudicated dependent.     On June 17, 2015,
       Mother tested positive for marijuana.   On July 8, 2015, a
       Community Umbrella Agency . . . created for the Children their
____________________________________________


1
  On December 1, 2016, the trial court also terminated the parental rights of
R.R.M., the father of J.M.D., and the unknown individual who is the father of
J.N.D. Neither father nor any unknown father has filed an appeal from the
termination of his parental rights and goal change to adoption. None of
these individuals is a party to the instant appeal.



                                           -2-
J-S44019-17


      initial Single Case Plan (“SCP”). The SCP goal was reunification.
      The parental objectives identified for the [m]other were the
      following: (1) to maintain a relationship with her [c]hildren
      through visitation; (2) to achieve recovery from drug/alcohol and
      comply with all court orders (3) to participate in the Achieving
      Reunification Center (“ARC”) program.         Subsequent to the
      meeting Mother tested positive for controlled substances
      including PCP [Phenocyclidine], benzodiazepines, amphetamines,
      buprenorphine on August 11, 2015, August 17, 2015, September
      17, 2015, October 13, 2015, October 14, 2015, October 27,
      2015, April 12, 2016, . [sic] (Statement of Facts: Petition to
      Terminate Parental Rights).

            By September 30, 2016, Mother had not complied with her
      SCP objectives and Mother entered a guilty plea on the charge of
      Endangering the Welfare of her Children. On October 27, 2016,
      the Honorable Marvin Louise William sentenced Mother to be
      confined for a minimum of 11½ months [to] a maximum of 23
      months. Thereafter, Mother was incarcerated at the Riverside
      Correctional Facility. (Statement of Facts: Petition to Terminate
      Parental Rights)

            On November 10, 2016, CUA filed the underlying Petition
      to Terminate Mother’s Parental Rights to Children.

Trial Court Opinion, 2/22/17, at 2-3.

      The trial court held an evidentiary hearing on the termination/goal

change petitions on December 1, 2016.       Mother was not present at the

hearing because she was incarcerated, but her counsel was present. N.T.,

12/1/16, at 11.    DHS presented the testimony of Kimberly Keene, the

former CUA case manager from Turning Points for Children and DHS court

representative, Andy Wilson. Id. at 2, 5, 14.

      In decrees entered on December 1, 2016, the trial court granted the

petitions to involuntarily terminate Mother’s parental rights to the Children

pursuant to the Adoption Act, 23 Pa.C.S. § 2511(a)(1),(2),(5), (8), and (b).

                                    -3-
J-S44019-17


Additionally, in orders entered December 1, 2016, the trial court granted

DHS’s petitions to change the permanency goal for the Children from

reunification to adoption pursuant to the Juvenile Act, 42 Pa.C.S. § 6351.

       On January 3, 2017,2 Mother filed notices of appeal, along with concise

statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b), with regard to the decrees and orders relating to the

Children.    On February 28, 2017, this Court granted Mother’s motion to

consolidate the appeals.

       In her brief, Mother raises the following issues:

       1. Whether the trial court’s ruling to involuntarily terminate
       Appellant’s parental rights to her children, J.N.D. and J.M.D.,
       was not supported by clear and convincing evidence establishing
       grounds for involuntary termination?

       2. Whether the trial court’s decision to change J.N.D.’s and
       J.M.D.’s permanency goals from reunification with the parent to
       adoption was not supported by clear and convincing evidence
       that such decision would best protect the [C]hildren’s needs and
       welfare?

Mother’s Brief at 5.



____________________________________________


2
 We note that because December 31, 2016, fell on a Saturday, and the new
year holiday was observed on Monday, January 2, 2017, Appellant had until
Tuesday, January 3, 2017, to file her notice of appeal. See 1 Pa.C.S.
§ 1908 (stating that, for computations of time, whenever the last day of any
such period shall fall on Saturday, Sunday, or a legal holiday, such day shall
be omitted from the computation.); Commonwealth v. Green, 862 A.2d
613, 618 (Pa. Super. 2004).




                                           -4-
J-S44019-17


      We observe that Mother did not identify either Section 2511(a) or (b)

in her concise statement of errors complained of on appeal and the

statement of questions involved portion of her brief.       In the summary of

argument portion of her brief, however, Mother specifically raises the

insufficiency of the evidence to support the termination of her parental rights

under Section 2511(a)(1), (2), (5), (8), and (b). Mother’s Brief at 15. We,

thus, conclude that Mother preserved her challenge to the sufficiency of the

evidence as to both Section 2511(a) and (b).          See Commonwealth v.

Laboy, 936 A.2d 1058, 1060 (Pa. 2007) (holding that this Court erred in

determining that the appellant had failed to adequately develop, in his Rule

1925(b) statement, the claim that the evidence was insufficient to support

his conviction). Cf. Krebs v. United Refining Company of Pennsylvania,

893 A.2d 776, 797 (Pa. Super. 2006) (holding that an appellant waives

issues that are not raised in both his concise statement of errors complained

of on appeal and the statement of questions involved in his brief on appeal).

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re: R.J.T., 608 Pa. 9,
      [19], 9 A.3d 1179, 1190 (Pa. 2010). If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. Id.; [In re:
      R.I.S., 36 A.3d [567,] 572 [(Pa. 2011) (plurality opinion)]. As

                                      -5-
J-S44019-17


     has been often stated, an abuse of discretion does not result
     merely because the reviewing court might have reached a
     different conclusion. Id.; see also Samuel Bassett v. Kia
     Motors America, Inc., [613] Pa. [371, 455], 34 A.3d 1, 51
     (2011); Christianson v. Ely, 575 Pa. 647, [654-655], 838 A.2d
630, 634 (2003). Instead, a decision may be reversed for an
     abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at
     1190.    Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, 539 Pa. 161, [165,] 650 A.2d 1064, 1066 (1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained, “[t]he standard of clear and convincing

evidence is defined as testimony that is so ‘clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.’” Id. (quoting

In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).



                                    -6-
J-S44019-17


      This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of Section

2511(a).    In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

We will focus on Section 2511(a)(2) and Section 2511(b), which provide as

follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     ***

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to be
           without essential parental care, control or subsistence
           necessary for his physical or mental well-being and the
           conditions and causes of the incapacity, abuse, neglect or
           refusal cannot or will not be remedied by the parent.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

      To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements: (1) repeated and continued incapacity, abuse, neglect or refusal;

                                      -7-
J-S44019-17


(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied. In re Adoption of M.E.P., 825 A.2d
1266, 1272 (Pa. Super. 2003).      The grounds for termination of parental

rights under Section 2511(a)(2), due to parental incapacity that cannot be

remedied, are not limited to affirmative misconduct; to the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties. In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002).

     The Supreme Court addressed the relevance of incarceration in

termination decisions under Section 2511(a)(2) as follows:

     [I]ncarceration is a factor, and indeed can be a determinative
     factor, in a court’s conclusion that grounds for termination exist
     under § 2511(a)(2) where the repeated and continued incapacity
     of a parent due to incarceration has caused the child to be
     without essential parental care, control or subsistence and that
     the causes of the incapacity cannot or will not be remedied.

In re Adoption of S.P., 47 A.3d at 829. After revisiting its decision in In

re: R.I.S., 36 A.3d 567 (Pa. 2011), regarding incarcerated parents, the

Supreme Court further stated:

     [W]e now definitively hold that incarceration, while not a litmus
     test for termination, can be determinative of the question of
     whether a parent is incapable of providing “essential parental
     care, control or subsistence” and the length of the remaining
     confinement can be considered as highly relevant to whether
     “the conditions and causes of the incapacity, abuse, neglect or
     refusal cannot or will not be remedied by the parent,” sufficient
     to provide grounds for termination pursuant to 23
     Pa.C.S. § 2511(a)(2). See e.g. Adoption of J.J., 515 A.2d at

                                    -8-
J-S44019-17


      891 (“[A] parent who is incapable of performing parental duties
      is just as parentally unfit as one who refuses to perform the
      duties.”); [In re:] E.A.P., 944 A.2d [79,] 85 [(Pa. Super. 2008)]
      (holding termination under § 2511(a)(2) supported by mother’s
      repeated incarcerations and failure to be present for child, which
      caused child to be without essential care and subsistence for
      most of her life and which cannot be remedied despite mother’s
      compliance with various prison programs). If a court finds
      grounds for termination under subsection (a)(2), a court must
      determine whether termination is in the best interests of the
      child, considering the developmental, physical, and emotional
      needs and welfare of the child pursuant to § 2511(b). In this
      regard, trial courts must carefully review the individual
      circumstances for every child to determine, inter alia, how a
      parent’s incarceration will factor into an assessment of the child’s
      best interest.

In re Adoption of S.P., 47 A.3d at 830-831.

      With regard to Section 2511(a), Mother claims that she loves the

Children.   Mother’s Brief at 15.    Mother states that she maintained her

visitation with Children, underwent the court-ordered drug screens and

substance abuse treatment in accordance with her DHS-established SCP

parental objectives, maintained satisfactory housing for herself and the

Children, and was able to financially support herself. Id. at 18-21. Mother

further asserts that the evidence does not show that she is a parent who has

an incapacity or unwillingness to timely rectify the circumstances that led to

the removal of the Children from her and their placement in care. Id. at 19.

Mother argues that the evidence did not establish that she failed to meet

any substantial objective that would prohibit reunification. Id. at 18-21.

      The trial court made the following findings regarding Section 2511(a):




                                     -9-
J-S44019-17


           The Children were adjudicated dependent on May 29,
     2015. The record demonstrated Mother’s ongoing unwillingness
     to provide care or control for the [Children] or to perform any
     parental duties and her failure to remedy the conditions that
     brought the Children into care. The documents and testimony
     discussed below provided the [c]ourt with clear and convincing
     evidence that termination of Mother’s parental rights would be in
     the best interests of the Children.

            This [c]ourt found clear and convincing evidence to
     terminate Mother’s parental rights pursuant to 23 Pa.C.S.A.
     §§2511(a)(1)[,] (2)[,] (5)[,] and (8)[,] and 23 Pa.C.S.A. §
     2511(b). At the termination hearing on December 1, 2016
     (“Hearing”), the CUA [r]epresentative testified that she had been
     on the case from May 11, 2015 until October 6, 2016. (N.T.
     December 1, 2016 p. 6 lines 1-20). The CUA [r]epresentative
     testified that Mother had failed her SCP objectives which
     included drug and alcohol treatment, parenting, supervised visits
     and mental health treatment. (N.T. December 1, 2016, page 7
     lines 16-25). The CUA [r]epresentative testified that[,] after
     Mother was incarcerated[,] Mother had made no efforts to
     schedule any visitations with the Children at prison.        (N.T.
     December 1, 2016, page 17, 1-7).         At the hearing it was
     stipulated that Mother had consistently tested positive for
     controlled substances. (N.T. December 1, 2016, page 5 lines 1-
     20). Based upon this testimony elicited at the Termination
     Hearing as well as the documents in evidence, this [c]ourt found
     clear and convincing evidence to terminate Mother’s parental
     rights pursuant to 23 Pa.C.S.A. § 2511(a)(1)[,] (2)[,] (5)[,] and
     (8)[,] as Mother had failed to remedy the conditions that
     brought [the Children] into care. Mother’s unwillingness to
     cooperate with social services as to drug counseling, mental
     health counselling and her incarceration demonstrated Mother’s
     inability or refusal to remedy the conditions that led to the
     [Children] being adjudicated dependent in 2015. The [c]ourt
     found the testimony of the CUA [r]epresentative to be credible.

Trial Court Opinion, 2/22/17, at 4-6 (footnotes omitted).

     After a careful review of the record, we find that there is ample,

competent evidence that supports the trial court’s factual findings and that

the court’s conclusions are not the result of an error of law or an abuse of

                                   - 10 -
J-S44019-17


discretion. In re Adoption of S.P., 47 A.3d at 826-827. Mother’s repeated

and continued incapacity, abuse, neglect, and refusal has caused the

Children to be without essential parental care, control or subsistence.

Moreover, Mother was incarcerated at the time of the hearing.             The

competent evidence in the record supports the trial court’s conclusion that

Mother is unable to meet the Children’s essential needs and will be unable to

remedy that condition.    We reject Mother’s contention that the trial court

should not have terminated her parental rights because she loves her

Children, as a parent’s own feelings of love and affection for a child, alone,

do not prevent termination of parental rights. In re Z.P., 994 A.2d 1108,

1121 (Pa. Super. 2010).

      With regard to Section 2511(b), Mother asserts that the termination of

her parental rights and the adoption of the Children would forever sever

vitally important family relationships for the Children, especially with

Mother; thus, termination of her parental rights cannot be in their best

interests. Mother’s Brief at 15, 24. Mother claims that DHS presented only

minimal, superfluous evidence at the hearing regarding whether the

termination would meet the best interests and developmental, physical, and

emotional needs and welfare of the Children.     Id. at 15, 23.   Mother also

argues that the CUA worker, who was a non-expert witness, and the newly-

assigned DHS worker, who also was a non-expert witness, were incorrectly

allowed, under Pa.R.E. 701 and 702, to offer opinion testimony regarding


                                    - 11 -
J-S44019-17


the relationship and bond between Mother and the Children.          Id. at 24.

Mother asserts that these individuals improperly were allowed to testify that

the Children would not suffer any adverse effects if Mother’s parental rights

were terminated and all relationship between Mother and the Children were

permanently severed.      Id.    Mother argues that the record does not

demonstrate that the trial court gave its primary consideration to the

developmental, physical, and emotional needs and welfare of the Children,

and, thus, we should reverse the trial court’s order.    Mother’s Brief at 15,

24.

      We have explained that the focus in terminating parental rights under

Section 2511(a) is on the parent, but it is on the child under Section

2511(b). In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super 2008)

(en banc).    In reviewing evidence in support of termination pursuant to

Section 2511(b), our Supreme Court stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “[i]ntangibles such as
      love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
      791 (Pa. Super. 2012). In In re E.M., 620 A.2d [481,] 485
      [(Pa. 1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).


                                    - 12 -
J-S44019-17


      A parent’s abuse and neglect are likewise a relevant part of this

analysis:

      concluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent . . .
      Nor are we of the opinion that the biological connection between
      [the parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent,
      to establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations

and quotation marks omitted). Thus, the court may emphasize the safety

and security needs of the child. See In re K.Z.S., 946 A.2d 753, 763-764

(Pa. Super. 2008) (affirming the involuntary termination of the mother’s

parental rights, despite the existence of some bond, where placement with

the mother would be contrary to the child’s best interests, and any bond

with the mother would be fairly attenuated when the child was separated

from her, almost constantly, for four years).

      Our Supreme Court has observed that the mere existence of a bond or

attachment of a child to a parent will not necessarily result in the denial of a

termination petition, and that “even the most abused of children will often

harbor some positive emotion towards the abusive parent.” In re: T.S.M.,
71 A.3d at 267 (quoting In re K.K.R.-S., 958 A.2d at 535). The Supreme

                                     - 13 -
J-S44019-17


Court instructed, “[t]he continued attachment to the natural parents, despite

serious parental rejection through abuse and neglect, and failure to correct

parenting and behavior disorders which are harming the children cannot be

misconstrued as bonding.” In re: T.S.M., 71 A.3d at 267.

      Further, this Court has stated: “[A] parent’s basic constitutional right

to the custody and rearing of . . . her child is converted, upon the failure to

fulfill . . . her parental duties, to the child’s right to have proper parenting

and fulfillment of [the child’s] potential in a permanent, healthy, safe

environment.”     In re B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2004)

(internal citations omitted). It is well-settled that “we will not toll the well-

being and permanency of [a child] indefinitely.” In re Adoption of C.L.G.,
956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d 726, 732 (Pa. Super. 2008)

(noting that a child’s life “simply cannot be put on hold in the hope that [a

parent]   will   summon    the   ability   to   handle   the   responsibilities   of

parenting.”)).

      At the December 1, 2016 hearing, Ms. Keene, the former CUA

caseworker, testified that termination of Mother’s parental rights to the

Children would not cause them irreparable harm. N.T., 12/1/16, at 11, 12.

She stated that the Children, ages three and one and one-half years, were

not negatively impacted separating from Mother at the end of visits. Id. at

11. She further explained that the Children had been in foster care for most

of their lives. Id. at 12. Ms. Keene testified that the Children were at the


                                      - 14 -
J-S44019-17


time of the hearing in a pre-adoptive home through Turning Points for

Children, and that they had a good relationship with their foster parents,

who provided the Children with safety, stability, support, and met all of their

general, medical, and developmental needs. Id. Ms. Keene stated that she

believed the Children had a good bond with the foster parents. Id. at 12.

She further stated that she had no reason to believe the Children would

suffer irreparable harm from changing the goal from reunification with

parents to adoption. Id. Rather, she believed that termination and the goal

change were in their best interests. Id.

      Mr. Wilson, who was assigned to the case on October 13, 2016, less

than two months prior to the termination/goal change hearing, testified that

he had observed the Children with their foster parents. Id. at 16-18. He

stated that the Children had a strong parent/child bond with the foster

parents, whom they call Mother and Father. Id. at 17. Mr. Wilson testified

that the Children have not exhibited any signs of irreparable harm from the

lack of contact with Mother, that they were safe, and their needs were being

met by the foster parents.     Id. at 17-18.    Mr. Wilson explained that he

believed that it was in the best interests of the Children to change their

permanency goal to adoption. Id. at 17.

      In its Rule 1925(a) Opinion, the trial court stated the following:

      The [c]ourt further found there was no strong bond between
      Mother and Children so terminating the Mother’s parental rights
      would not cause the Children irreparable harm and would be in


                                     - 15 -
J-S44019-17


      the best interests of the [Children] pursuant to 23 Pa. C.S.A.
      §2511(b). (N.T. December 1, 2016 page 11, lines 1-25).

                                CONCLUSION

            This [c]ourt, after careful review of the findings of fact and
      the testimony presented during the Termination Hearing on
      December 1, 2016, found clear and convincing evidence to
      terminate     Mother’s    parental    rights   pursuant     to    23
      Pa.C.S. [§] 2511(a)(1)(2)(5) and (8).         This [c]ourt further
      found[,] pursuant to 23 Pa.C.S. [§] 2511(b), that the
      termination of Mother’s parental rights would not have a
      detrimental effect on the Children and would be in the Children’s
      best interest.

Trial Court Opinion, 2/22/17, at 6-7.

      After careful review, we find the record supports the trial court’s

factual findings, and the court’s conclusions are not the result of an error of

law or an abuse of discretion. In re Adoption of S.P., 47 A.3d at 826-827.

Accordingly, it was proper for the trial court to find that termination of

Mother’s parental rights would serve the Children’s developmental, physical,

and emotional needs and welfare, and that no bond exists such that the

Children would suffer permanent emotional harm if Mother’s parental rights

were terminated. This Court finds no abuse of discretion in the trial court’s

termination of Mother’s parental rights to the Children pursuant to Section

2511(b).

      With regard to Mother’s argument that Ms. Keene and Mr. Wilson were

not qualified to offer their opinions on the Children’s best interests, this

Court has stated that, when evaluating a parental bond, “the court is not

required to use expert testimony. Social workers and caseworkers can offer

                                     - 16 -
J-S44019-17


evaluations as well.”    In re Z.P., 994 A.2d at 1121 (internal citations

omitted). “Additionally, Section 2511(b) does not require a formal bonding

evaluation.” Id. Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances . . . where

direct observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.”      In re K.Z.S., 946
A.2d 753, 762 (Pa. Super. 2008).     Thus, we find Mother’s argument lacks

merit.

      In her second issue, Mother argues that the trial court’s decision to

change the Children’s permanency goals from reunification to adoption was

not supported by clear and convincing evidence that such decision would

best protect the Children’s needs and welfare.        Mother’s Brief at 23.

Although Mother raised this issue in her concise statements and statement

of questions presented portion of her brief, she failed to support her

argument concerning the goal change with any discussion or case law. Id.

at 15, 23-25.   Mother, therefore, waived the issue of goal change.      See

Chapman-Rolle v. Rolle, 893 A.2d 770, 774 (Pa. Super. 2006) (stating

that a failure to argue and cite to pertinent legal authority in support of a

claim constitutes waiver of the claim).

      Had Mother not waived a challenge to the change of the Children’s

permanency goal to adoption, we would find that the trial court properly




                                    - 17 -
J-S44019-17


addressed the issue.       The Pennsylvania Supreme Court set forth our

standard of review in a dependency case as follows:

      The standard of review in dependency cases requires an
      appellate court to accept findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law. In re R.J.T., 608
Pa. 9, [27], 9 A.3d 1179, 1190 (Pa. 2010). We review for abuse
      of discretion[.]

In Interest of: L.Z., A Minor Child, 111 A.3d 1164, 1174 (Pa. 2015)

(internal quotation marks omitted).

      This matter is controlled by the Juvenile Act, 42 Pa.C.S. § 6301 et seq.

When considering a petition for goal change for a dependent child, the trial

court considers:

      the continuing necessity for and appropriateness of the
      placement; the extent of compliance with the service plan
      developed for the child; the extent of progress made towards
      alleviating the circumstances which necessitated the original
      placement; the appropriateness and feasibility of the current
      placement goal for the child; and, a likely date by which the goal
      for the child might be achieved.
In   re   A.K.,    936 A.2d 528,   533      (Pa.   Super.   2007)   (citing   42

Pa.C.S. § 6351(f)).

      Regarding the disposition of a dependent child, Sections 6351(e), (f),

(f.1), and (g) of the Juvenile Act provide the trial court with the criteria for

its permanency plan for the subject child. 42 Pa.C.S. § 6351. Pursuant to

those subsections of the Juvenile Act, the trial court is to determine the

disposition that is best suited to the safety, protection and physical, mental,

and moral welfare of the child.

                                       - 18 -
J-S44019-17


      Here, the trial court found that the termination of Mother’s parental

rights and goal change to adoption, which would allow the Children to be

adopted by their pre-adoptive foster parents, would serve the Children’s best

interests. After our careful review of the record in this matter, we would find

no abuse of discretion in changing Child’s permanency goal to adoption. In

re L.Z., 111 A.3d at 1174.    We, therefore, affirm the decrees terminating

Mother’s parental rights with regard to the Children under Section

2511(a)(2) and (b), and the orders changing the Children’s permanency goal

to adoption.

      Decrees and orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/4/2017




                                     - 19 -